     Case 20-11523-RG              Doc 74        Filed 05/25/21 Entered 05/25/21 11:08:13       Desc Main
                                                 Document      Page 1 of 3




       UNITED STATES BANKRUPTCY COURT
       DISTRICT OF NEW JERSEY
                                                                             Order Filed on May 25, 2021
       Caption in Compliance with D.N.J. LBR 9004-2(c)                       by Clerk
                                                                             U.S. Bankruptcy Court
       GOLDMAN & BESLOW, LLC                                                 District of New Jersey

       7 Glenwood Avenue, Suite 311B
       East Orange, New Jersey 07017
       (973)-677-9000
       David G. Beslow, Esq. #DGB-5300
       Attorneys for Debtor(s), Palmore Minott


       In re:                                                   Case No. 20-11523-RG

            PALMORE MINOTT,                                     Chapter 13

                   Debtor.                                      Hearing Date: May 25, 2021
                                                                            at 10:00 am




     ORDER APPROVING (i) THE SALE OF 2148 TYLER STREET, UNION, NEW JERSEY
         07083, (ii) THE DISTRIBUTION OF PROCEEDS, AND (iii) THE AWARD OF
       COUNSEL FEES AS AN ADMINISTRATIVE EXPENSE PAYABLE AT CLOSING

             The relief set forth on the following pages numbered two (2) and three (3) is hereby

     ORDERED.




DATED: May 25, 2021
Case 20-11523-RG        Doc 74     Filed 05/25/21 Entered 05/25/21 11:08:13             Desc Main
                                   Document      Page 2 of 3




Page:           2
Debtor:         Palmore Minott
Case No.:       20-11523-RG- Chapter 13
Caption:        Order Approving (i) the Sale of 2148 Tyler Street, Union, New Jersey 07083,
(ii) the Distribution of Proceeds, and (iii) the Award of Counsel Fees as an Administrative
Expense Payable at Closing
______________________________________________________________________________


       Upon the debtor’s motion to approve the sale of the real property, more commonly known

as 2148 Tyler Street. Union, New Jersey 07083 (the “Property”) by the seller, Palmore Minott, to

the purchaser(s), Sultan Robinson and Ebonye R. Jacobs (together, “Purchaser”), for the purchase

price of $375,000.00, and for the other relief requested, and this Court having considered the

argument of counsel and good cause appearing, and there being no opposition;

       IT IS HEREBY, ORDERED as follows:

       1. The debtor is authorized to sell the Property on the terms and conditions of the contract

           of sale pursuant to 11 U.S.C. §§ 363 and 1303.

       2. The proceeds of sale must be used to satisfy the liens on the Property unless the liens

           are otherwise avoided by court order. The sale shall be deemed free and clear of all

           liens and encumbrances except as otherwise specifically provided in this Order.

       3. The proceeds of sale will be used to satisfy the existing first mortgage on the Property

           serviced by SN Servicing Corporation as servicer for U.S. Bank Trust National

           Association as Trustee of the Chalet Series IV Trust and/or its successors and/or assigns

           (the “Secured Creditor”) in an amount sufficient to pay off said lien on the closing date

           in accordance with an updated payoff statement to be provided at the time of closing,

           and any proof of claim filed by Secured Creditor in the debtor’s Chapter 13 case will

           no longer receive payment from the Chapter 13 Trustee under the plan as the loan will
Case 20-11523-RG        Doc 74     Filed 05/25/21 Entered 05/25/21 11:08:13           Desc Main
                                   Document      Page 3 of 3



      Page: 3
      Debtor:       Palmore Minott
      Case No.:     20-11523-RG- Chapter 13
      Caption:      Order Approving (i) the Sale of 2148 Tyler Street, Union, New
      Jersey 07083, (ii) the Distribution of Proceeds, and (iii) the Award of Counsel Fees
      as an Administrative Expense Payable at Closing
____________________________________________________________________________



          be paid in full at closing.


       4. Debtor’s real estate closing counsel may pay or escrow sufficient closing funds to pay

          any real estate counsel legal fees and costs, real estate broker commissions, and

          recording charges and other miscellaneous closing costs, as applicable, under the terms

          of the contract of sale, in the ordinary course of the real estate transaction, that are

          necessary to deliver title free and clear of liens to the Purchaser, excluding amounts

          that may be due for the mortgage payoff to Secured Creditor.

       5. Goldman & Beslow, LLC, shall be paid $2,500.00 for legal fees and reimbursed for

          costs and expenses, if any, at the time of closing.

       6. Adjustments to the price as provided for in the contract of sale may be made at closing,

          as necessary.

       7. Any remaining balance of proceeds thereafter shall be remitted to the debtor.

       8. The fourteen (14) day period under Fed. R. Bank. P. 6004(h) is hereby waived.

       9. The sale is deemed exempt from payment of a realty transfer fee or tax pursuant to the

          provisions of 11 U.S.C. §§ 363 and 1303 and pursuant to N.J.S.A. 46:15-10(g).

        A copy of the closing statement (ALTA/HUD) shall be provided to the Chapter 13

          Trustee within seven (7) days after the closing.


